Norval, J.
This was an action instituted in the district court of Saline county, aided by attachment, to recover $277 for goods sold and delivered. The defendant filed a motion to dissolve the attachment, which was overruled, and judgment was rendered in favor of the plaintiff. This is a proceeding to review the decision of the court below in sustaining the attachment.
The petition in error alleges three grounds for a reversal, only one of which is argued in the brief, viz.: The order of the court is not sustained by sufficient evidence. This assignment cannot be considered by us, since the bill of exceptions is not authenticated by the clerk of the district court. The order is
Affirmed.